                  Case 20-10343-LSS              Doc 1486        Filed 10/12/20          Page 1 of 35




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    (Jointly Administered)
             Debtors.
                                                                    Objection Deadline: October 26, 2020, at 4:00 p.m. (ET)



      SUMMARY COVER SHEET OF THE FIRST MONTHLY FEE APPLICATION
      OF QUINN EMANUEL URQUHART & SULLIVAN, LLP FOR ALLOWANCE
    OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
             AUGUST 1, 2020, TO AND INCLUDING AUGUST 31, 2020

    Name of Applicant:                                         Quinn Emanuel Urquhart & Sullivan, LLP

    Authorized to Provide Professionals Services               Debtors and Debtors-in-Possession
    to:

    Date of Retention:                                         August 1, 2020 (order entered September 18,
                                                               2020)

    Period for Which Compensation and                          August 1, 2020, through August 31, 2020
    Reimbursement Are Requested:

    Amount of Compensation Requested:                          $253,452.20 (80% of $316,815.25)

    Amount of Expense Reimbursement                            $6,261.04
    Requested:

    This is a monthly fee statement.




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



05621-00003/12333541.1
                  Case 20-10343-LSS         Doc 1486    Filed 10/12/20         Page 2 of 35




                           PRIOR MONTHLY FEE STATEMENTS FILED


  Date            Period      Fees      Expenses      Fees         Expenses     Outstanding Outstanding
  Filed;         Covered    Requested   Requested   Approved       Approved        Fees      Expenses
 ECF No.
   N/A




                         COMPENSATION AND HOURS BY PROFESSIONAL

             Name                Position           Year of         Discounted    Total      Total
                                               Admission/Years        Hourly      Hours   Compensation
                                                 of Experience         Rate
 Rachel Herrick                  Partner        12/09/1997; 22      $1,062.50      98.7       $104,868.75
 Kassabian                                            years
 Margret Caruso                  Partner        07/28/1998; 22      $1,062.50      44.4        $47,175.00
                                                      years
 Patricia B. Tomasco             Partner        11/10/1988; 31       $977.50       2.4          $2,346.00
                                                      years
 Claudia Bogdanos                Counsel        03/04/1996; 24       $900.00       17.8        $16,020.00
                                                      years
 Todd Anten                      Partner        07/24/2007; 13       $892.50       67.5        $60,243.75
                                                      years
 Sara Jenkins                    Counsel        02/18/2004; 16       $877.50       11.4        $10,003.50
                                                      years
 Dylan Scher                    Associate     01/09/2019; 1 year     $589.50       55.5        $32,717.25
 Scott Weingrad                 Contract        06/01/2004; 16       $295.00       63.0        $18,585.00
                                Attorney              years
 Andrew B. Sanford              Contract        12/05/2000; 19       $295.00       36.3        $10,708.50
                                Attorney              years
 Barbara J. Howell              Paralegal           35 years         $330.00       9.7          $3,201.00
 Nolan Schoichet                Paralegal            5 years         $330.00       23.8         $7,854.00
 Dave Scholz                    Graphics                             $300.00        .8           $240.00
                               Coordinator
 Anthony Bentancourt            Litigation                           $175.00       12.3         $2,152.50
                                 Support
 Joe Liao                       Litigation                           $175.00       4.0           $700.00
                                 Support
 Total                                                                            447.6       $316,815.25




05621-00003/12333541.1                              2
                  Case 20-10343-LSS   Doc 1486   Filed 10/12/20    Page 3 of 35




                         COMPENSATION BY PROJECT CATEGORY

               Task Description                   Total Hours         Total Compensation
 Employment and Fee Applications                     25.5                      $19,376.50
 Litigation – Federal District Court Case            422.1                    $297,438.75
 Total                                               447.6                    $316,815.25


                                EXPENSES BY CATEGORY

                  Category                                        Amount
 Document Reproduction ($.10 per page)                                               $39.30
 Velobind                                                                             $2.50
 Document Services                                                                   $24.24
 Hosting per GB – 3.50                                                            $6,195.00
 Total                                                                            $6,261.04




05621-00003/12333541.1                       3
                  Case 20-10343-LSS              Doc 1486        Filed 10/12/20          Page 4 of 35




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    (Jointly Administered)
             Debtors.
                                                                    Objection Deadline: October 26, 2020, at 4:00 p.m. (ET)



                     FIRST MONTHLY FEE APPLICATION
             OF QUINN EMANUEL URQUHART & SULLIVAN, LLP FOR
      ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
    FOR THE PERIOD FROM AUGUST 1, 2020, TO AND INCLUDING AUGUST 31, 2020

             COMES NOW, Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn Emanuel”), special

litigation counsel for the Boy Scouts of America and Delaware BSA, LLC, the non-profit

corporations that are debtors and debtors-in-possession (together, the “Debtors”) in the above-

captioned chapter 11 cases, and hereby submits this first monthly fee application (this

“Application”) for (a) interim allowance and payment of compensation for professional services

to the Debtors during the period from August 1, 2020, to and including August 31, 2020 (the “Fee

Period”) in the amount of $253,452.20, representing 80% of the $316,815.25 of fees earned by

Quinn Emanuel for professional services to the Debtors during the Fee Period and

(b) reimbursement of 100% of the actual and necessary expenses incurred by Quinn Emanuel

during the Fee Period in connection with such services in the amount of $6,261.04. In support of

this Application, Quinn Emanuel respectfully represents as follows:




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



05621-00003/12372838.1
                  Case 20-10343-LSS        Doc 1486     Filed 10/12/20     Page 5 of 35




                                    JURISDICTION AND VENUE

          1.        The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

          2.        The statutory and other bases for the relief requested herein are sections 330 and

331 of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy

Code”), rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), rule

2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), and the Order (I) Approving Procedures

for (A) Interim Compensation and Reimbursement of Expenses of Retained Professionals and (B)

Expense Reimbursement for Official Committee Members and (II) Granting Related Relief (ECF

No. 341) (the “Compensation Procedures Order”).

                                            BACKGROUND

          3.        The Debtors commenced these cases on February 18, 2020 (the “Petition Date”),

and they continue to operate their non-profit organization and manage their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. These chapter 11

cases are being jointly administered for procedural purposes only pursuant to Bankruptcy Rule

1015(b) and Local Rule 1015-1.

          4.        On March 5, 2020, the United States Trustee for the District of Delaware appointed

an official committee of tort claimants and an official committee of unsecured creditors pursuant

to section 1102 of the Bankruptcy Code.



05621-00003/12372838.1                              2
                  Case 20-10343-LSS        Doc 1486      Filed 10/12/20     Page 6 of 35




          5.        On April 24, 2020, the Court appointed James L. Patton, Jr. as the representative of

future abuse claimants pursuant to sections 105(a) and 1109(b) of the Bankruptcy Code.

          6.        The Court has authorized the Debtors to retain and employ Quinn Emanuel as their

special litigation counsel, nunc pro tunc to August 1, 2020, pursuant to the Order Authorizing the

Retention and Employment of Quinn Emanuel Urquhart & Sullivan, LLP as Special Litigation

Counsel for the Debtors and Debtors in Possession, Nunc Pro Tunc to August 1, 2020 (ECF No.

1343) (the “Retention Order”). The Retention Order authorizes the Debtors to compensate and

reimburse Quinn Emanuel in accordance with the terms and conditions as set forth in the Debtors’

application to retain Quinn Emanuel, subject to Quinn Emanuel’s application to the Court.

          7.        On April 6, 2020, the Court entered the Compensation Procedures Order. The

Compensation Procedures Order provides, among other things, that each professional shall be

entitled, on or as soon as practicable after the fifteenth (15th) day of each month following the

month for which compensation and/or expense reimbursement is sought, to file and serve an

application for interim allowance of compensation earned and reimbursement of expenses incurred

during the preceding month (each a “Monthly Fee Application”). Parties shall have 14 days after

service of a Monthly Fee Application to object thereto (the “Objection Deadline”). Upon the

expiration of the Objection Deadline, the applicant may file a certificate of no objection (a “CNO”)

with the Court with respect to the unopposed portion of the fees and/or expenses requested in the

applicable Monthly Fee Application. After the filing of a CNO, the Debtors are authorized and

directed to pay the applicant an amount equal to 80% of the fees and 100% of the expenses

requested in the applicable Monthly Fee Application not subject to an objection.

          8.        On September 18, 2020, the Court entered an order appointing Justin H. Rucki of

Rucki Fee Review, LLC as the fee examiner in these chapter 11 cases.



05621-00003/12372838.1                               3
                  Case 20-10343-LSS       Doc 1486      Filed 10/12/20   Page 7 of 35




                                        RELIEF REQUESTED

          9.        By this Application, in accordance with the Compensation Procedures Order,

Quinn Emanuel requests payment in the aggregate amount of $259,713.24, which is equal to (a)

80% of the $316,815.25 earned by Quinn Emanuel for professional services to the Debtors during

the Fee Period and (b) 100% of the $6,261.04 of actual and necessary expenses incurred by Quinn

Emanuel during the Fee Period in connection with its services to the Debtors.

                              SUMMARY OF SERVICES RENDERED

          10.       Attached hereto as Exhibit A is a detailed statement of the time expended and

compensation earned by Quinn Emanuel during the Fee Period. Quinn Emanuel’s professionals

expended a total of 447.6 hours in connection with these chapter 11 cases during the Fee Period.

All services for which Quinn Emanuel is requesting compensation were performed for or on behalf

of the Debtors. The services rendered by Quinn Emanuel during the Fee Period are categorized as

set forth in Exhibit A and in the summary cover sheet prefixed to this Application. The

professionals who provided services to the Debtors during the Fee Period are also identified in

Exhibit A and in the summary cover sheets.

                              ACTUAL AND NECESSARY EXPENSES

          11.       Quinn Emanuel also incurred certain necessary expenses during the Fee Period for

which it is entitled to reimbursement under the terms of its retention. Attached hereto as Exhibit A

is a detailed statement of Quinn Emanuel’s out-of-pocket expenses incurred during the Fee Period,

totaling $6,261.04. These expenses include, but are not limited to, reprographics and document

services and hosting services.

                                    VALUATION OF SERVICES

          12.       As noted above, the amount of time spent by each Quinn Emanuel professional

providing services to the Debtors during the Fee Period is set forth in the summary attached hereto

05621-00003/12372838.1                              4
                  Case 20-10343-LSS       Doc 1486      Filed 10/12/20   Page 8 of 35




as Exhibit A. The rates reflected on Exhibit A are Quinn Emanuel’s customary hourly rates for

work of this character. The reasonable value of the services rendered by Quinn Emanuel for the

Fee Period as special litigation counsel to the Debtors in these chapter 11 cases is $316,815.25.

          13.       In accordance with the factor enumerated in section 330 of the Bankruptcy Code,

the fees requested are fair and reasonable given (a) the complexity of these chapter 11 cases, (b) the

time expended, (c) the nature and extent of the services rendered, (d) the value of such services,

and (e) the costs of comparable services other than in a case under this title.

          14.       Although Quinn Emanuel has made every effort to include all fees and expenses

incurred during the Fee Period in this Application, some fees and expenses might not be included

in this Application due to delays caused by accounting and processing during the Fee Period.

Quinn Emanuel reserves the right to make further applications to this Court for allowance of such

fees and expenses not included herein. Subsequent fee applications will be filed in accordance

with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the Compensation

Procedures Order .

                                 CERTIFICATE OF COMPLIANCE

          15.       The undersigned has reviewed the requirements of Local Rule 2016-2 and certifies

that, to the best of her knowledge, information, and belief, this Application complies with the

requirements of that Local Rule.



                              [Remainder of Page Intentionally Left Blank]




05621-00003/12372838.1                              5
                  Case 20-10343-LSS     Doc 1486      Filed 10/12/20   Page 9 of 35




          WHEREFORE, Quinn Emanuel requests allowance and payment of compensation for

professional services to the Debtors during the Fee Period in the amount of $253,452.20,

representing 80% of the $316,815.25 of fees earned by Quinn Emanuel for professional services

to the Debtors during the Feed Period, and reimbursement of 100% of the actual and necessary

expenses incurred by Quinn Emanuel during the Fee Period in connection with such services in

the amount of $6,261.04, for a total interim award of $259,713.24.

          Respectfully submitted this 12th day of October, 2020.

                                                 QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP

                                                 /s/ Patricia B. Tomasco
                                                 Patricia B. Tomasco
                                                 711 Louisiana, Suite 500
                                                 Houston, Texas 77002
                                                 Telephone: (713) 221-7000
                                                 Email: pattytomasco@quinnemanuel.com

                                                 – and –

                                                 Rachel Herrick Kassabian
                                                 555 Twin Dolphin Drive, 5th Floor
                                                 Redwood Shores, California 94065
                                                 Telephone: (650) 801-5005
                                                 Email: rachelkassabian@quinnemanuel.com

                                                 – and –

                                                 Todd Anten
                                                 51 Madison Avenue, 22nd Floor
                                                 New York, New York 10010
                                                 Telephone: (212) 849-7192
                                                 Email: toddanten@quinnemanuel.com

                                                 SPECIAL LITIGATION COUNSEL FOR THE
                                                 DEBTORS AND DEBTORS IN POSSESSION




05621-00003/12372838.1                            6
                 Case 20-10343-LSS   Doc 1486   Filed 10/12/20    Page 10 of 35




                                         Exhibit A

                              Fees Statement and Expense Detail




05621-00003/12372838.1
                 Case 20-10343-LSS                 Doc 1486           Filed 10/12/20         Page 11 of 35

quinn emanuel trial lawyers                                           LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY |
                                                                      CHICAGO | DC | LONDON | MANNHEIM | TOKYO| HAMBURG |
865 S. Figueroa Street, 10th Floor                                    PARIS | MUNICH | SYDNEY | HONG KONG | HOUSTON | BOSTON |
Los Angeles, California 90017                                         BRUSSELS | SEATTLE | ZURICH | SHANGHAI |STUTTGART |PERTH |
                                                                      SALT LAKE CITY |




                                                      September 22, 2020



Steve P. McGowan, General Counsel
Legal Department
Boy Scouts of America
1325 W. Walnut Hill Lane
P.O. Box 152079
Irving, Texas 75015

Matter #: 05621-00003
Invoice Number: 101-0000107786
Responsible Attorney: Rachel Herrick Kassabian



                        Girl Scouts of the United States of America v. Boy Scouts of America



For Professional Services through August 31, 2020 in connection with defending Boy Scouts of America
against Girls Scouts of the United States of America.



                                                               Fees                                                 $316,815.25
                                                         Expenses                                                     $6,261.04
                                                    Net Amount                                                      $323,076.29
                                        Total Due This Invoice                                                      $323,076.29

                  Balance Due from Previous Statement(s)
                                              Total Balance Due




Confidential – May include attorney-client privileged and work-product information

  los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
         sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                      Case 20-10343-LSS                Doc 1486          Filed 10/12/20          Page 12 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 2                                                                                             Invoice Number: 101-0000107786

                                                         Statement Detail

02 Employment and Fee Applications


08/10/20         PT                  Emails with R. Kassabian regarding                                            0.30               293.25
                                     invoice process in bankruptcy cases.

08/10/20         BH2                 Forward revised retention documents                                           0.20                66.00
                                     and related documents to R.
                                     Kassabian pursuant to her request.

08/11/20         RHK                 Review and revise special counsel                                             1.00               1062.5
                                     application for bankruptcy court
                                     (1.0);

08/12/20         PT                  Email responses to R. Kassabian’s                                             0.70               684.25
                                     questions on bankruptcy procedures.

08/12/20         RHK                 Revise special counsel application to                                         1.70              1,806.25
                                     be filed in bankruptcy court, and
                                     correspond with insurers, client, B.
                                     Howell and Sidley re same (1.7).

08/12/20         BH2                 Review comments of R. Kassabian                                               3.20              1,056.00
                                     (.3) and revise the retention
                                     application and the Tomasco
                                     Declaration (2.9).

08/13/20         BH2                 Further revisions to the Retention                                            0.60               198.00
                                     Application, incorporating additional
                                     information received from account on
                                     amounts billed and amounts paid.

08/14/20         BH2                 Revise the Retention Application and                                          0.60               198.00
                                     the Declaration with new numbers
                                     (.4); revise Schedule 1 attached to the
                                     Declaration, pursuant to R.
                                     Kassabian's comment (.2).

08/16/20         TA                  Strategize with R. Kassabian re:                                              0.30               267.75
                                     special counsel application for
                                     bankruptcy (0.3).

08/18/20         RHK                 Prepare final revisions to bankruptcy                                         1.40              1,487.50
                                     court special counsel application
                                     (1.4).

08/18/20         TA                  Communicate with P. Tomasco re:                                               0.30               267.75
                                     special counsel application
                                     requirements (0.3).

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                      Case 20-10343-LSS                Doc 1486          Filed 10/12/20          Page 13 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 3                                                                                             Invoice Number: 101-0000107786


08/19/20         RHK                 Finalize application to bankruptcy                                            3.40              3,612.50
                                     court for retention as special counsel,
                                     and related communications with
                                     Sidley, B. Howell and P. Tomasco
                                     and T. Anten re same (3.4).

08/19/20         PT                  Review and comment on email from                                              0.90               879.75
                                     R. Kassabian suggesting changes to
                                     retention application (.4); emails with
                                     accounting to ascertain retainer
                                     accounting details (.5).

08/19/20         TA                  Communications with B. Warner re:                                             1.80              1,606.50
                                     & review and revise special counsel
                                     application (1.8).

08/19/20         BH2                 Numerous revisions to the retention                                           4.10              1,353.00
                                     documents on behalf of Quinn
                                     Emanuel.

08/20/20         RHK                 Correspondence with Sidley re                                                 0.40               425.00
                                     application to bankruptcy court for
                                     approval of special counsel retention
                                     status (.4).

08/27/20         RHK                 Correspondence with Sidley re status                                          0.80               850.00
                                     of bankruptcy action and questions
                                     (.8).

08/28/20         RHK                 Prepare for and attend call with                                              1.40              1,487.50
                                     Sidley re bankruptcy case
                                     developments including responding
                                     to questions, and prepare draft of
                                     same (1.4).

08/28/20         PT                  Prepare for and participate in                                                0.50               488.75
                                     conference call with Sidley team
                                     regarding questions on application to
                                     retain QE.

08/28/20         BH2                 Review email from R. Kassabian and                                            1.00               330.00
                                     notes from previous conference call
                                     (.3) and draft email response
                                     regarding Quinn Emanuel's retention
                                     application (.7).

08/29/20         RHK                 Correspondence with Sidley re                                                 0.50               531.25
                                     questions (.5).

08/30/20         RHK                 Correspondence with Sidley re                                                 0.40               425.00
                                     bankruptcy court developments (.4).
      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                       Case 20-10343-LSS               Doc 1486          Filed 10/12/20          Page 14 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 4                                                                                             Invoice Number: 101-0000107786


                                                                     SUBTOTAL                                    25.50           19,376.50

03 Litigation - Federal District Court Case


08/01/20         TA                  Draft analysis of                                                             1.80              1,606.50
                                            (1.0); evaluate
                                                                     (0.8).

08/02/20         TA                  Draft analysis of                                                             1.80              1,606.50
                                                                              (1.3);
                                     draft report of d
                                            (0.5).

08/03/20         SJ1                 Prepare memo re:                                                              1.80              1,579.50

                                                  (1.6); correspondence
                                     with document review team re:
                                     (0.2).

08/03/20         RHK                 Various correspondence with T.                                                2.60              2,762.50
                                     Anten, M. Caruso and client re

                                     (1.3); correspondence with insurers
                                     and S. Jenkins re r

                                            (.5); correspondence with client
                                     re
                                              (.3); correspondence with T.
                                     Anten re                (.4);
                                     correspondence with insurers re
                                                       (.1).

08/03/20         AB2                 Provide user support and confirm                                              0.60               105.00
                                     review login credentials per request
                                     from S. Jenkins (.3); provide user
                                     support and confirm review login
                                     credentials per request from ABS (.3).

08/03/20         TA                  Strategize re:                                                                6.60              5,890.50



                                                (4.7); prepare for and
                                     interview with
                                                        (1.7); confer with R.
                                     Kassabian re:             (0.2).

08/03/20         CTB                 Emails with D. Scher re                                                       0.50               450.00


      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                       Case 20-10343-LSS               Doc 1486          Filed 10/12/20          Page 15 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 5                                                                                             Invoice Number: 101-0000107786




08/03/20         MMC                 Strategize re:                       (.1).                                    0.10               106.25

08/03/20         DS6                 Analysis and correspondence with C.                                           1.70              1,002.15
                                     Bogdanos re:
                                                  (0.4); analysis and
                                     strategy re:

                                     (1.3).

08/03/20         JL9                 Prepare in-coming production for                                              0.60               105.00
                                     review per D. Scher request (0.6).

08/04/20         SJ1                 Analysis re:                                                                  1.10               965.25

                                                          (1.10).

08/04/20         RHK                 Various correspondence with                                                   5.30              5,631.25
                                     opposing counsel and client re
                                              (1.0); Prepare for and attend
                                     interviews with

                                             (3.0); call with Ravi Dhar re
                                                                  (.5);
                                     follow up call with                (.8).

08/04/20         TA                  Prepare for and Interview with                                                7.20              6,426.00

                                                    (1.4); strategize re:




                                     (5.8).

08/04/20         SW2                 Review         documents for                                                  7.00              2,065.00



08/04/20         ABS                 Review                                                                        4.10              1,209.50




                                     (3.1),   documents

                                                             (0.1) and

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                       Case 20-10343-LSS               Doc 1486          Filed 10/12/20          Page 16 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 6                                                                                             Invoice Number: 101-0000107786



                                                  (0.9).

08/04/20         MMC                 Call with                                                                     3.00              3,187.50
                                             (1.5); call
                                                                       (1.0); call
                                     with R. Dhar re:                          (.2);
                                     strategize re:                        (.2).

08/04/20         DS6                 Analysis and correspondence with C.                                           2.60              1,532.70
                                     Bogdanos re:
                                                  (0.2); analysis and
                                     strategy re:

                                     (1.6); analysis and correspondence
                                     with R. Kassabian and T. Anten re:

                                     (0.8).

08/05/20         SJ1                 Strategize re:                                                                1.40              1,228.50




                                                  (1.4).

08/05/20         AB2                 Emails with S. Jenkins re:                                                    1.20               210.00
                                                                        (.2);
                                     research and reporting re:           (.4);
                                     emails with S. Jenkins re:
                                                              (.2); research
                                     and report re:        (.2); prepare for
                                     review re:       (.2).

08/05/20         TA                  Strategize re:                                                                3.80              3,391.50




                                                   (3.4); assess
                                                                              (0.2);
                                     strategize with D.Scher re:
                                                          (0.2).

08/05/20         RHK                 Prepare for and attend call with                                              5.10              5,418.75

                                     (1.6); analysis re
                                                           (1.8); review c

                                            and prepare                   (.9);
                                     review and revise
      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                     Case 20-10343-LSS                   Doc 1486          Filed 10/12/20        Page 17 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 7                                                                                             Invoice Number: 101-0000107786



                                                                      (.8).

08/05/20         SW2                 Review         documents                                                      4.50              1,327.50

                                                                      .

08/05/20         MMC                 Call with                                                                     1.70              1,806.25
                                               (1.0); strategize re:
                                             (.2); strategize re:

                                                    (.3); strategize re:
                                     (.2).

08/05/20         ABS                 Review         documents                                                      3.90              1,150.50



                                                                           (3.9).

08/05/20         DS6                 Prepare correspondence to third                                               3.50              2,063.25
                                     parties re:

                                                          (2.2); analysis and
                                     strategy re:

                                     (0.9); analysis and correspondence
                                     with R. Kassabian re:

                                                (0.4).

08/05/20         JL9                 Prepare                                                                       1.40               245.00
                                                    per D. Scher request (1.4).

08/06/20         AB2                 Emails with D. Scher re:                                                      1.00               175.00
                                                                       (.2);
                                     locate, prepare and provide
                                     documents re:        (.8).

08/06/20         TA                  Communicate with R. Kassabian and                                             4.40              3,927.00
                                     opposing counsel re:
                                                              and with R.
                                     Kassabian re:               (0.3);
                                     strategize re:
                                                          (0.5);
                                     strategize re:




                                     (3.6)

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                       Case 20-10343-LSS                Doc 1486         Filed 10/12/20          Page 18 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 8                                                                                             Invoice Number: 101-0000107786


08/06/20         RHK                 Interview                                                                     5.50              5,843.75

                                             (4.1); correspondence with T.
                                     Anten, opposing counsel, client and
                                     insurers re
                                                                    (1.2);
                                     correspondence with D. Scher re
                                                             (.2).

08/06/20         ABS                 Review         documents                                                      3.80              1,121.00



                                                                          (1.9);
                                     documents

                                                  (0.5) and      documents

                                                                    (1.4).

08/06/20         MMC                 Call with                                                                     4.50              4,781.25
                                                      (1.3); strategize re:
                                                                (.1); call with

                                     (1.0); call with
                                                         (1.3); strategize re:
                                                          (.8).

08/06/20         DS6                 Preparation for                                                               6.80              4,008.60
                                                   (1.6); strategy and
                                     analysis re:
                                                         (3.0) analysis and
                                     correspondence with R. Kassabian
                                     and M. Caruso re:
                                               and legal research re:
                                     (1.8); analysis and correspondence
                                     with R. Kassabian re:
                                             (0.4).

08/07/20         SJ1                 Analysis re:                                                                  1.20              1,053.00

                                                                     (1.2).

08/07/20         TA                  Strategize re: and communicate with                                           4.00              3,570.00

                                     (0.4); strategize with D. Scher re:
                                                               (0.4);
                                     strategize re:


      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                     Case 20-10343-LSS                 Doc 1486          Filed 10/12/20          Page 19 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 9                                                                                             Invoice Number: 101-0000107786


                                                                   (1.1); review
                                     and strategize re:

                                     (2.1).

08/07/20         RHK                 Review                                                                        6.00              6,375.00
                                                   and correspond with
                                     D. Scher and client re

                                                      (2.2);
                                     Correspondence with insurers and
                                     client re
                                                                   (1.2);
                                     review information concerning

                                                   (1.2); correspondence
                                     with
                                                (.3); correspondence with
                                     insurers and client re

                                             (.6); correspondence with T.
                                     Anten and D. Scher re
                                                               (.5).

08/07/20         SW2                 Review         documents                                                      8.00              2,360.00




08/07/20         ABS                 Review         documents                                                      3.80              1,121.00



                                                                   (2.9); and
                                     documents

                                                  (0.9).

08/07/20         MMC                 Strategize re:                                                                0.90               956.25
                                              (.6); attention to
                                     (.1); strategize re:                       (.2).

08/07/20         DS6                 Correspondence with R. Kassabian                                              3.40              2,004.30
                                     re:
                                                (0.2); prepare analysis re:

                                               (2.5); analysis and
                                     correspondence with R. Kassabian
                                     and M. Caruso re:

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                       Case 20-10343-LSS                 Doc 1486        Filed 10/12/20          Page 20 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 10                                                                                            Invoice Number: 101-0000107786



                                     (0.7).

08/08/20         TA                  Strategize re:                                                                0.90               803.25

                                              (0.9)

08/08/20         RHK                 Review and analyze                                                            4.40              4,675.00




08/09/20         SJ1                 Correspondence with B. Hardin re:                                             0.70               614.25

                                                 (0.4); analysis re:         (0.3).

08/09/20         TA                  Prepare for and interview                                                     1.00               892.50
                                           (0.5); strategize re: and draft

                                                      (0.5).

08/09/20         RHK                 Prepare for and attend call with                                              3.00              3,187.50

                                                                            (1.2);
                                     review and analyze




                                                                (1.8).

08/09/20         MMC                 Call with                                                                     1.00              1,062.50
                                                  (.5); strategize re:
                                               (.5).

08/09/20         DS6                 Analysis and strategy re:                                                     1.00               589.50
                                                      , and
                                     correspondence with R. Kassabian
                                     and M. Caruso re:       (1.0)

08/10/20         RHK                 Prepare for and attend follow up                                              8.50              9,031.25
                                     interview
                                            (1.3); various research and
                                     analysis re
                                              (2.6); Review and analysis re
                                                                       (.8);
                                     review and analysis re
                                                               (1.4);
                                     correspondence with client and
                                     analysis re
      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                     Case 20-10343-LSS                 Doc 1486            Filed 10/12/20        Page 21 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 11                                                                                            Invoice Number: 101-0000107786



                                                      (.8);
                                     correspondence with client and T.
                                     Anten re

                                                                (.8);
                                     correspondence

                                     (.8).

08/10/20         AB2                 Emails with N. Schoichet re:                                                  1.90               332.50
                                                                  (.3); locate,
                                     prepare and provide documents re:
                                           (1.1); emails with D. Scher re:
                                                                       (.2);
                                     research and reporting re:          (.3).

08/10/20         TA                  Strategize re:                                                                4.50              4,016.25



                                                     (4.2); draft assessment of
                                                                        (0.3).

08/10/20         ABS                 Review          documents                                                     3.70              1,091.50



                                                                   (0.8); search
                                     and review
                                                                  (2.9).

08/10/20         CTB                 Read and analyze                                                              2.60              2,340.00


08/10/20         NS2                 Create and prepare database and                                               2.30               759.00
                                     linked index

                                             (2.3)

08/10/20         MMC                 Call with p                                                                   3.10              3,293.75
                                               (1.5); strategize re:
                                            (.8); strategize re:
                                                              (.8).

08/10/20         DS6                 Analysis and correspondence with R.                                           2.40              1,414.80
                                     Kassabian re:
                                                               (0.9);
                                     analysis and correspondence with R.
                                     Kassabian and S. Jenkins re: n


      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                       Case 20-10343-LSS                 Doc 1486        Filed 10/12/20          Page 22 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 12                                                                                            Invoice Number: 101-0000107786


                                                (1.5).

08/11/20         RHK                 Correspondence with T. Anten and                                              3.60              3,825.00
                                     M. Caruso re
                                                (.8); review

                                           (.6); correspondence with client
                                     and T. Anten re
                                           (.4); prepare for and attend
                                     interview of

                                     (1.3); correspondence with C.
                                     Bogdanos and R. Dhar
                                                       (.5).

08/11/20         AB2                 Emails with N. Schoichet re:                                                  1.60               280.00

                                               (.3); locate, prepare and
                                     provide documents re:         (1.5).

08/11/20         SJ1                 Analysis re:         documents                                                0.70               614.25
                                                                  (0.5);
                                     correspondence with document
                                     review team re:
                                                        (0.2).

08/11/20         TA                  Prepare for and interview with                                                1.50              1,338.75

                                                    (1.0); strategize re:

                                     (0.5).

08/11/20         ABS                 Review         documents                                                      4.00              1,180.00



                                                                   (3.6); and
                                     documents

                                                  (0.4).

08/11/20         SW2                 Review         documents                                                      4.50              1,327.50




08/11/20         CTB                 Email to R. Kassabian re                                                      1.30              1,170.00



08/11/20         MMC                 Strategize re:                                                                0.60               637.50
      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                       Case 20-10343-LSS               Doc 1486          Filed 10/12/20          Page 23 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 13                                                                                            Invoice Number: 101-0000107786



                                                       (.6).

08/11/20         NS2                 Create and prepare database and                                               6.40              2,112.00
                                     linked index

                                           (6.4)

08/11/20         DS6                 Analysis of                                                                   1.80              1,061.10
                                                 and correspondence
                                     with R. Kassabian re: same (1.8).

08/12/20         SJ1                 Analysis re:                                                                  0.40               351.00
                                                                   and
                                     correspondence with R. Kassabian re:
                                           (0.4).

08/12/20         AB2                 Emails with N. Schoichet re:                                                  1.20               210.00

                                     (.2); locate, prepare and provide
                                     documents re:          (1).

08/12/20         TA                  Prepare for and interview with                                                2.40              2,142.00
                                                                (0.4);
                                     strategize with R. Kassabian re:



                                     (2.0).

08/12/20         ABS                 Review         documents                                                      4.30              1,268.50



                                                                   (4.3).

08/12/20         MMC                 Strategize re:               (.3);                                            1.40              1,487.50
                                     strategize re:             (.9);
                                     communications with BSA, insurers
                                     re:              (.2).

08/12/20         NS2                 Create and prepare                                                            5.70              1,881.00



                                           (5.7)

08/12/20         RHK                 Prepare for and attend call with                                              2.90              3,081.25

                                                    correspond and attend
                                     call with T. Anten re     (1.6);
                                     correspondence with client and
                                     insurers re

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                       Case 20-10343-LSS                Doc 1486         Filed 10/12/20          Page 24 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 14                                                                                            Invoice Number: 101-0000107786


                                               (.7); correspondence with
                                     C. Bogdanos and R. Dhar’s office re
                                                       (.6).

08/12/20         DS6                 Analysis of                , and                                              0.30               176.85
                                     correspondence with R. Kassabian re:
                                           (0.3).

08/12/20         JL9                 Conduct searches in Viewpoint and                                             0.70               122.50
                                     generate PDFs from result sets for
                                     review per K. Hicks request (0.7).

08/13/20         SJ1                 Analysis re:                                                                  0.70               614.25
                                                                   and
                                     correspondence with R. Kassabian re:
                                           (0.7).

08/13/20         RHK                 Correspondence with insurers, client                                          1.00              1,062.50
                                     and M. Caruso re

                                     (.6); correspondence re

                                              (.4).

08/13/20         AB2                 Emails with D. Scher re:                                                      1.80               315.00
                                                     (.3); locate, prepare
                                     and provide documents re:
                                     (1.5).

08/13/20         ABS                 Review           documents                                                    0.70               206.50



                                                             (0.7).

08/13/20         SW2                 Review           documents                                                    8.00              2,360.00




08/13/20         MMC                 Strategize re:                                                                0.20               212.50
                                     (.2).

08/13/20         NS2                 Create and prepare database and                                               6.00              1,980.00
                                     linked index

                                             (5.7) prepare



                                     (0.3)

08/13/20         DS6                 Analysis of                                                                   4.00              2,358.00
      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                       Case 20-10343-LSS               Doc 1486          Filed 10/12/20          Page 25 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 15                                                                                            Invoice Number: 101-0000107786


                                                                       , and
                                     correspondence to R. Kassabian re:
                                           (3.5); analysis and strategy re:

                                                                      (0.5).

08/13/20         JL9                 Collect and prepare n                                                         1.30               227.50

                                     per S. Jenkin request (1.3).

08/14/20         SJ1                 Analysis re:                                                                  0.50               438.75
                                                                   and
                                     correspondence with R. Kassabian re:
                                           (0.5).

08/14/20         RHK                 Prepare for and attend call with                                              7.50              7,968.75

                                              (1.8); correspondence with
                                     insurers regarding
                                     (.6); review and analysis re
                                                             (4.0), review and
                                     correspond with T. Anten, M. Caruso
                                     and D. Scher re
                                                                          (1.1).

08/14/20         AB2                 Emails with D. Scher re:                                                      1.50               262.50

                                                (.3); prepare for review re:
                                            (1.2).

08/14/20         TA                  Strategize with R. Kassabian re:                                              2.20              1,963.50

                                                 (1.2); review

                                                and strategize re:             (1.0).

08/14/20         SW2                 Review         documents                                                      4.00              1,180.00




08/14/20         NS2                 Supplement and update database and                                            1.50               495.00
                                     linked index

                                           (1.0) prepare information
                                     regarding
                                                     (0.3) assist with
                                     preparing
                                     (0.2)

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                       Case 20-10343-LSS               Doc 1486          Filed 10/12/20          Page 26 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 16                                                                                            Invoice Number: 101-0000107786


08/14/20         MMC                 Strategize re:                                                                0.90               956.25
                                                             (.7); strategize re:
                                                            (.2); strategize re:
                                                                        (.1).

08/14/20         DS6                 Analysis and strategy re:                                                     5.90              3,478.05



                                     (2.6); legal research re: p
                                                        , and correspondence
                                     to R. Kassabian and M. Caruso re:
                                             (2.8); analysis of



                                     (0.5).

08/16/20         MMC                 Strategize re:                                                                4.30              4,568.75
                                     (4.3).

08/16/20         DS6                 Analysis and correspondence with T.                                           0.20               117.90
                                     Anten re:
                                     (0.2).

08/17/20         SJ1                 Analysis re:                                                                  0.60               526.50
                                               and correspondence with
                                     R. Kassabian re:     (0.6).

08/17/20         RHK                 Various correspondence with M.                                                2.30              2,443.75
                                     Caruso and T. Anten re e
                                              (.9), prepare for call with R.
                                     Dhar re          (.5); correspondence
                                     with C. Elsten and client re
                                     (.5); correspondence with insurers re
                                                            (.4).

08/17/20         AB2                 Emails with S. Jenkins re:                                                    0.60               105.00
                                                                      (.2);
                                     research and reporting re:                 (.2);
                                     prepare for review re:             (.2).

08/17/20         TA                  Strategize with R. Kassabian re:                                              0.70               624.75

                                                                                (0.7).

08/17/20         NS2                 Coordinate the                                                                0.20                66.00
                                                                    . (0.2)

08/17/20         DS6                 Analysis and correspondence with T.                                           0.60               353.70
                                     Anten re:
                                     (0.3); analysis and strategy with T.

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                     Case 20-10343-LSS                   Doc 1486              Filed 10/12/20    Page 27 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 17                                                                                            Invoice Number: 101-0000107786


                                     Anten re:                                (0.3).

08/17/20         MMC                 Call with R. Dhar re:                                                         1.40              1,487.50
                                                                     (1.0);
                                     strategize re:             (.4).

08/18/20         RHK                 Prepare for and attend call with                                              4.60              4,887.50



                                                          (1.1); prepare for
                                     and attend call with C. Elsten re

                                                                     (1.9);
                                     prepare for and attend call with
                                     insurers re
                                                    and follow up call with
                                     M. Caruso re          and
                                     correspondence with
                                              (1.6).

08/18/20         TA                  Strategize with R. Kassabian re:                                              1.50              1,338.75




                                            (1.1); communicate with

                                                                        (0.2); draft
                                     assessment of

                                                       (0.2).

08/18/20         NS2                 Supplement and update database and                                            0.80               264.00
                                     linked index of

                                           (0.8)

08/18/20         MMC                 Strategize re:                                                                1.50              1,593.75
                                             (.3); call with insurers (.6); call
                                     with BSA re:
                                                         strategize re:

                                               (.6).

08/19/20         TA                  Preparation for and communications                                            1.40              1,249.50
                                     with R. Kassabian, C. Elsten & client
                                     re:
                                     (1.4).

08/19/20         NS2                 Supplement and update database and                                            0.90               297.00

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                     Case 20-10343-LSS                 Doc 1486          Filed 10/12/20          Page 28 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 18                                                                                            Invoice Number: 101-0000107786


                                     linked index of

                                           (0.9)

08/19/20         MMC                 Strategize re:                      (.1).                                     0.10               106.25

08/19/20         RHK                 Correspondence with T. Anten and                                              1.90              2,018.75
                                     D. Scher and insurers re



                                             (1.3); correspondence with D.
                                     Scher re
                                                                    (.6).

08/19/20         DS6                 Analysis and strategy with T. Anten                                           2.20              1,296.90
                                     re:
                                            (0.8); analysis and
                                     correspondence to R. Kassabian re:

                                                       (0.7); analysis
                                     and correspondence to R. Kassabian
                                     re:
                                     (0.7).

08/20/20         RHK                 Prepare for and attend call with M.                                           3.30              3,506.25
                                     Caruso and C. Bogdanos re
                                                    (1.0); correspondence
                                     with client re
                                                                    (2.0);
                                     correspondence with client re
                                                              (.3).

08/20/20         TA                  Prepare for and participate in                                                1.50              1,338.75
                                     communications
                                                  (0.8); communicate with
                                     GSUSA re:
                                     (0.3); communications with C. Elsten
                                     & client re:
                                                (0.4).

08/20/20         CTB                 Review                                                                        2.20              1,980.00
                                                                (.6);
                                     telephone calls with R. Kassabian (.9)
                                     and with M. Caruso (.4) re
                                                               telephone
                                     call with AMS re        (.3).

08/20/20         DS6                 TC with                            and T.                                     2.70              1,591.65
                                     Anten re:

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                     Case 20-10343-LSS                 Doc 1486           Filed 10/12/20         Page 29 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 19                                                                                            Invoice Number: 101-0000107786




                                     analysis and strategy with R.
                                     Kassabian and T. Anten re:
                                     (1.8); analysis and strategy re:

                                     (0.9).

08/20/20         MMC                 Strategize re:                                                                1.90              2,018.75
                                                                            (1.9).

08/21/20         CTB                 Telephone call with AMS re                                                    1.30              1,170.00
                                            (.8); email to R. Kassabian re
                                          (.5).

08/23/20         RHK                 Various correspondence with M.                                                1.60              1,700.00
                                     Caruso, T. Anten and C. Bogdanos re



08/23/20         TA                  Strategize with R. Kassabian re:                                              0.80               714.00




                                     (0.8).

08/23/20         MMC                 Strategize re:                                                                1.10              1,168.75
                                             (1.1).

08/24/20         MMC                 Strategize re:                                                                0.10               106.25
                                     report (.1).

08/24/20         RHK                 Correspondence and analysis re                                                3.10              3,293.75

                                     (1.0); correspondence with
                                                       (.3); analysis re
                                                                     (1.3);
                                     review and analysis re
                                                             (.5).

08/24/20         TA                  Review and assess                                                             1.40              1,249.50
                                               (0.5); strategize re:

                                                                 (0.4);
                                     communicate with
                                                    (0.5).

08/24/20         DS6                 Analysis and correspondence with M.                                           0.50               294.75
                                     Caruso re:
                                     (0.5).

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                       Case 20-10343-LSS               Doc 1486           Filed 10/12/20         Page 30 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 20                                                                                            Invoice Number: 101-0000107786


08/25/20         MMC                 Call with opposing counsel re:                                                1.80              1,912.50

                                             (.5); strategize re:

                                                      (1.3).

08/25/20         RHK                 Prepare for and attend meet and                                               3.10              3,293.75
                                     confer call with opposing counsel re
                                                                 (.9);
                                     analysis, and multiple
                                     correspondence with client and
                                     insurers and T. Anten re       (1.9);
                                     correspondence with insurers re
                                                        (.3).

08/25/20         TA                  Strategize re:                                                                2.00              1,785.00
                                                                         and
                                     review and revise
                                                                    (2.0).

08/25/20         AB2                 Emails with S. Jenkins re:                                                    0.90               157.50
                                                          (.2); prepare
                                     review batches re:       (.7).

08/25/20         DS6                 Meet and confer with GSUSA counsel                                            6.60              3,890.70
                                     and R. Kassabian re:
                                                      and analysis and
                                     correspondence with R. Kassabian re:
                                            (1.9); prepare motion to
                                                                       and
                                     legal research re:      (4.7).

08/26/20         SJ1                 Strategize and prepare analysis re:                                           1.10               965.25
                                     review of documents
                                                    (0.8); correspondence
                                     with document review team re:
                                     (0.3).

08/26/20         SW2                 Review                     documents                                          3.00               885.00



08/26/20         MMC                 Strategize re:                                                                1.80              1,912.50
                                                           (.7);
                                     communications with R. Dhar re:

                                     (.2); strategize re:
                                                                 (.9).

08/26/20         RHK                 Revise draft                                                                  3.20              3,400.00
      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                     Case 20-10343-LSS                     Doc 1486      Filed 10/12/20          Page 31 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 21                                                                                            Invoice Number: 101-0000107786


                                                               and
                                     various correspondence with client
                                     and M. Caruso re       2.0);
                                     correspondence with Dr. Dhar and C.
                                     Bogdanos, T. Anten and M. Caruso re

                                             analysis re       (1.2).

08/26/20         TA                  Review and revise                                                             6.90              6,158.25
                                                                   (5.2);
                                     strategize re: and communicate with

                                                            (0.4);
                                     strategize re:
                                             and
                                              including communications
                                     with experts (1.3).

08/27/20         SW2                 Review 6                   documents                                          8.00              2,360.00



08/27/20         MMC                 Strategize re:                                                                0.80               850.00

                                     (.8).

08/27/20         TA                  Review and revise                                                             3.40              3,034.50
                                                                   (2.1);
                                     strategize re: and communicate with
                                     BSA experts re:
                                     (1.3).

08/27/20         RHK                 Finalize                                                                      3.40              3,612.50



                                     (2.4); correspondence with C. Elsten
                                     re                (.4);
                                     correspondence re

                                                                   (.4);
                                     correspondence with T. Anten re
                                                               (.2).

08/27/20         CTB                 Analysis re                                                                   2.40              2,160.00
                                                       (2.1); emails with
                                     R. Dhar and M. Santana re        (.3).

08/27/20         ABS                 Review                  documents                                             3.60              1,062.00
                                                  (3.6).

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                       Case 20-10343-LSS                 Doc 1486        Filed 10/12/20          Page 32 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 22                                                                                            Invoice Number: 101-0000107786


08/28/20         SJ1                 Analysis re:                                                                  1.20              1,053.00

                                                      (1.2).

08/28/20         SW2                 Review                     documents                                          8.00              2,360.00



08/28/20         MMC                 Revise                                 (4.5).                                 4.50              4,781.25

08/28/20         TA                  Review and strategize re: o                                                   1.00               892.50
                                                                         (0.6);
                                     communicate with
                                          re:                             (0.4).

08/28/20         DS6                 Review                                                                        3.40              2,004.30
                                     and correspondence with M. Caruso
                                     re:       (2.7); analysis of
                                                         and
                                     correspondence to R. Kassabian re:
                                           (0.7).

08/28/20         RHK                 Prepare draft correspondence to                                               2.10              2,231.25
                                     insurers re                 (.8);
                                     correspondence with C. Bogdanos
                                     and M. Caruso re
                                                                       (.7);
                                     draft correspondence to insurers re
                                                      (.4); correspondence
                                     with C. Elsten re                   (.2).

08/28/20         ABS                 Review                documents                                               1.90               560.50
                                                (1.9).

08/29/20         MMC                 Strategize re:                                                                0.10               106.25
                                           (.1).

08/29/20         TA                  Review and strategize with R.                                                 0.30               267.75
                                     Kassabian re:
                                              (0.3).

08/29/20         RHK                 Review correspondence from                                                    0.30               318.75
                                                      (.3).

08/29/20         CTB                 Review                                                                        2.30              2,070.00
                                           (2.2); email to M. Caruso re
                                          (.1).

08/30/20         MMC                 Strategize re:                           (.2);                                0.80               850.00
                                     strategize
                                                (.6).

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                     Case 20-10343-LSS                 Doc 1486          Filed 10/12/20          Page 33 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 23                                                                                            Invoice Number: 101-0000107786


08/30/20         RHK                 Correspondence with client re                                                 0.60               637.50
                                                     (.6).

08/30/20         DS6                 Analysis of                                                                   2.00              1,179.00



                                     (2.0).

08/30/20         CTB                 Telephone call with M. Santana re                                             0.60               540.00
                                                        (.3); emails with
                                     M. Caruso re same and re
                                                                     (.3).

08/31/20         SW2                 Review                     documents                                          8.00              2,360.00



08/31/20         MMC                 Strategize re:                                                                6.80              7,225.00
                                                                  (2.2); call with
                                     Dhar re:                           (1.2);
                                     strategize re:
                                                       (1.9); strategize re:
                                                                       (1.5).

08/31/20         TA                  Review and strategize re: o                                                   2.10              1,874.25
                                                                         (0.5);
                                     review and strategize re:

                                              (0.3); review and revise

                                              (1.3).

08/31/20         DS6                 Analysis                                                                      3.90              2,299.05



                                     (1.8); analysis and correspondence to
                                     S. Jenkins re:
                                     (0.5); review and revise
                                                         and
                                     correspondence with M. Caruso re:
                                            (1.6).

08/31/20         RHK                 Prepare for and attend call with R.                                           2.80              2,975.00
                                     Dhar re                  (1.0); call with
                                     M. Caruso re
                                     (.4); revise
                                                        (.8);
                                     correspondence with insurers re
                                                     (.6).

      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                     Case 20-10343-LSS                   Doc 1486        Filed 10/12/20          Page 34 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 24                                                                                            Invoice Number: 101-0000107786


08/31/20         DS4                 Annotate                                                                      0.80               240.00



08/31/20         ABS                 Review                 documents                                              2.50               737.50
                                                (2.5).

08/31/20         CTB                 Call with R. Dhar, M. Santana, and                                            4.60              4,140.00
                                     M. Caruso re
                                     report (1); analysis re

                                             (3.6).

                                                                     SUBTOTAL                                   422.10         297,438.75



                                                           Fee Summary

Attorneys                          Init.         Title                                 Hours                 Rate                 Amount
Rachel Herrick Kassabian           RHK           Partner                                98.70            1,062.50               104,868.75
Margret Caruso                     MMC           Partner                                44.40            1,062.50                47,175.00
Patty Tomasco                      PT            Partner                                 2.40              977.50                 2,346.00
Claudia Bogdanos                   CTB           Counsel                                17.80              900.00                16,020.00
Todd Anten                         TA            Partner                                67.50              892.50                60,243.75
Sara Jenkins                       SJ1           Counsel                                11.40              877.50                10,003.50
Dylan Scher                        DS6           Associate                              55.50              589.50                32,717.25
Scott Weingrad                     SW2           Attorney                               63.00              295.00                18,585.00
Andrew B. Sanford                  ABS           Attorney                               36.30              295.00                10,708.50

Case Assistants                    Init.         Title                                 Hours                 Rate                    Amount
Barbara J Howell                   BH2           Paralegal                               9.70              330.00                    3,201.00
Nolan Schoichet                    NS2           Paralegal                              23.80              330.00                    7,854.00
Dave Scholz                        DS4           Graphics                                0.80              300.00                      240.00
                                                 Coordinator

Litigation
Support/Document
Management Services                Init.         Title                                 Hours                 Rate                    Amount
Anthony Bentancourt                AB2           Litigation Support                     12.30              175.00                    2,152.50
Joe Liao                           JL9           Litigation Support                      4.00              175.00                      700.00



                                                         Expense Summary

Description                                                                                                                          Amount

Online Research                                                                                                                          0.00


      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
                     Case 20-10343-LSS                 Doc 1486          Filed 10/12/20          Page 35 of 35

quinn emanuel trial lawyers
September 22, 2020                                                                                           Matter #: 05621-00003
Page 25                                                                                            Invoice Number: 101-0000107786

Description                                                                                                                          Amount

Document Reproduction                                    0.10                                                                          39.30

Word processing                                                                                                                          0.00

Velobind                                                                                                                                 2.50

Document Services                                                                                                                      24.24


Litigation Support Costs)

Hosting                                                                                                                              6,195.00

                                                                Total Expenses                                                   $6,261.04




      los angeles | new york | san francisco | silicon valley | chicago | dc | london | mannheim | tokyo| hamburg | paris | munich
             sydney | hong kong | houston | brussels | seattle | zurich | shanghai | stuttgart | perth | boston | salt lake city
